Citation Nr: 1016282	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied increased ratings for lumbosacral spine 
and right knee disabilities.  The Veteran testified at an RO 
hearing in August 2002.  In September 2005, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  Transcripts of both hearings are of 
record.

The Board remanded this case in May 2006, as the evidence was 
incomplete to rate the Veteran's spine and knee disabilities.  
The development directed in the Board remand was 
substantially complied with and the Board denied the 
increased rating claim for the lumbosacral spine disability 
in a March 2008 decision.  The Board also granted a separate 
10 percent rating for limitation of extension of the right 
knee in March 2008.  Pursuant to a Joint Motion for Partial 
Remand, however, the U.S. Court of Appeals for Veterans 
Claims vacated and remanded the Board's March 2008 decision 
as it pertains to the increased rating claim for the 
lumbosacral spine disability in February 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Partial Remand took issue with the fact 
that it was not clear whether the Veteran was properly 
notified of an electromyographic (EMG) study that was 
scheduled by the Phoenix VA Medical Center (VAMC) in 
September 2006 pertaining to the lumbar spine disability.  

The AMC instructed the Phoenix VAMC that if the Veteran 
failed to report for the examination that a copy of the 
examination notification letter should be provided.  The 
Veteran was scheduled and appeared for a September 2006 VA 
orthopedic examination with Doctor K. addressing the lumbar 
spine disability.  The examination report noted that 
electrodiagnostic studies were ordered regarding the question 
of any secondary neurologic impairment associated with the 
low back disorder but that the Veteran was a no-show for his 
scheduled EMG.  A September 2006 VA neurological examination 
was provided by a Doctor E. who found that the Veteran did 
not have any associated neurologic involvement or impairment 
associated with his low back disability; but there was no EMG 
study associated with this report.

The Court has found that, because a copy of the notice letter 
for the EMG study scheduled by the Phoenix VAMC in September 
2006 does not appear in the claims file, it is not clear that 
the Veteran received proper notice of this procedure.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Contact the Phoenix VAMC and ask them 
to provide a copy of the notice letter 
sent to the Veteran scheduling him for an 
EMG study in September 2006.  If such 
notice letter cannot be provided, 
reschedule the Veteran for an EMG study to 
address any associated neurological 
impairment associated with his lumbosacral 
spine disability.  If the Veteran does not 
appear for the rescheduled examination, 
ensure that a copy of the notice letter is 
added to the file.

2.  Thereafter, any additional development 
deemed necessary should be accomplished.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



